EXAMINER’S COMMENTS, EXAMINER’S AMENDMENTS AND REASONS FOR ALLOWANCE
DETAILED ACTION
Formal Matters
Claims 2, 5, 7, 8, 12, 13, 15, 16, 18, 20, and 23 are cancelled.  Claims 24-31 are new.  Claims 1, 3, 4, 6, 9-11, 14, 17, 19, 21, 22, and 24-31 are pending and under examination. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instant application claims priority from US provisional application 62/781,247 filed on 12/18/2018.    

Examiner’s Note
Applicant's after final amendments and arguments filed on 07/23/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn in light of applicant’s amendments and arguments set forth on 07/23/2021 and agreed upon examiner’s amendments (see below).  
Terminal Disclaimers
The terminal disclaimer filed on 07/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending application 16/509896 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey Gendzwill on 8/13/2021.  

Cancel claim 3.  

Claim 1 reads:
A polymer composition having antimicrobial properties, the composition comprising:
from 50 wt% to 99.9 wt% of a thermoplastic polymer, 
a zinc compound comprising zinc oxide, zinc pyrithione, or zinc ammonium adipate, or combinations thereof, and 
benzene phosphinic acid;
wherein the polymer composition has a relative viscosity of 20 to 70;
wherein zinc content ranges from 5 wppm to 900 wppm;
wherein phosphorous content ranges from 0.005 wt% to 1 wt%;
wherein the molar ratio of phosphorous to zinc ranges from 0.01:1 to 3:1; 


Claim 14 reads:
The polymer composition of claim 1, wherein the zinc compound comprises zinc oxide; wherein the molar ratio of phosphorous to zinc ranges from 0.01:1 to 2.5:1; and wherein fibers formed from the polymer composition demonstrate a zinc retention rate greater than 24% when tested in a dye bath with dyeing at a pH of 4.0 to 5.5.  

Claim 17 reads:
A method for making antimicrobial fibers comprising:
providing a polymer composition having antimicrobial properties, the polymer composition comprising:
from 50 wt% to 99.9 wt% of a thermoplastic polymer,
a zinc compound comprising zinc oxide, zinc pyrithione, or zinc ammonium adipate, or combinations thereof, and 
benzene phosphinic acid;
wherein the polymer composition has a relative viscosity less than 70;
wherein zinc content ranges from 5 wppm to 900 wppm;
wherein phosphorous content ranges from 0.005 wt% to 1 wt%;
wherein the molar ratio of phosphorous to zinc ranges from 0.01:1 to 3:1; and 
forming the polymer composition into fibers,


Claim 19 reads:
The method of claim 17, wherein the polymer composition has a relative viscosity of 20 to 70.  

Claim 24 reads:
A polymer composition having antimicrobial properties, the composition comprising:
from 50 wt% to 99.9 wt% of a thermoplastic polymer,
zinc ammonium adipate, and
phosphorous present in an amount ranging from 0.005 wt% to 1 wt%, 
wherein the polymer composition has a relative viscosity of 20 to 70; and
wherein zinc content ranges from 5 wppm  to 900 wppm, and 
wherein fibers formed from the polymer composition demonstrate a zinc retention rate of greater than 20% when tested in a dye bath test with dyeing at a pH of 4.0 to 5.5 and have a denier of less than 12 dpf; and 
wherein the polymer composition demonstrates a Staphylococcus aureus reduction greater than 75% and demonstrates a Klebsiella pneumoniae reduction greater than 90% as measured by ISO 20743:2013.  

Claim 26 reads:
The polymer composition of claim 24, wherein the polymer composition demonstrates a Staphylococcus aureus reduction greater than 90% as measured by ISO 20743:2013.  

Claim 27 reads:
The polymer composition of claim 24, wherein the polymer composition demonstrates a Klebsiella pneumoniae reduction greater than 95% as measured by ISO 20743:2013.  

Claim 28 reads:
A method for making antimicrobial fibers comprising:
providing a polymer composition having antimicrobial properties, the polymer composition comprising:
from 50 wt% to 99.9 wt% of a thermoplastic polymer, 
zinc ammonium adipate, 
and phosphorous present in an amount ranging from 0.005 wt% to 1 wt%;
wherein the polymer composition has a relative viscosity less than 70;
wherein zinc content ranges from 5 wppm to 900 wppm;
forming the polymer composition into fibers, 
wherein the fibers have a denier less than 12 dpf and demonstrate a zinc retention rate of greater than 20% when tested in a dye bath test with dyeing at a pH of 4.0 to 5.5.  

Reasons for Allowance
	The instant claims provide for compositions and methods that are not taught or motivated by the prior art.  After a discussion with the examiner, Applicant amended the independent claims to include limitations that were found in former claims 13 and 15 in addition to having , which could not be reasonably motivated into the compositions and methods of the instant 
	In regards to relative viscosity of the composition, this is the ratio of the viscosity of the polymer in a solvent to the viscosity of the solvent alone and is a function of the polymer (chemical structure and its molecular mass), the concentration of the polymer and the viscosity of solvent utilized for the polymer.  Note that in comparative example G of Brignac US 3509107, polymer RV was 75 and produced 840 denier filaments/fibers.  Brignac motivates going providing polymer with RV greater than 70 (column 1, lines 69-71).  Brignac does not provide for zinc or antimicrobial properties.  Shikano US 20110028614 provides for using a zinc compound and phosphorus compounds along with a polymer.  Shikano provides that polymers have a relative viscosity of 1.5 to 7.0 (paragraph 122).  Shikano provides for phosphinate in the amount of 20% parts by mass or more (paragraphs 325-327), which is much greater than the instant claims.  Shikano also provides for zinc borate at concentrations of 2% by mass (20,000 ppm), which are much higher than the instant claims.  Shikano does not teach making fibers (only discusses adding fillers that are fibers).  Thus, these additional references, which also do 

Conclusion
Claims 1, 4, 6, 9-11, 14, 17, 19, 21, 22, and 24-31 are allowed with examiner’s amendments above. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/MARK V STEVENS/Primary Examiner, Art Unit 1613